Title: To Thomas Jefferson from Thomas Paine, 15 June 1788
From: Paine, Thomas
To: Jefferson, Thomas


          
            
              Dear Sir
            
            London June 15. 88
          
          It is difficult to write about an affair while the event of it is depending because prudence restrains a man from giving an anticipated opinion, but as matters at present appear the Construction will take place here.
          Perhaps the excess of paper Currency and the wish to find objects for reallizing it, is one of the motives for promoting the plan of the Bridge, but I can raise any sum of money that I please, if a Patent can be obtained for securing the construction. A Company has already offered themselves, but of this and other matters respecting it I will write you more fully by a future opportunity.
          M. Quesnay goes from hence tomorrow morning, and I take the opportunity of mentioning just as much as is prudent to do.
          Mr. Jones the Mathematical Instrument Maker, has returned me the Papers, he says that a subsequent improvement has taken place on the Air Pump, and by his account there has been a further very extraordinary improvement made at Amsterdam, but the principles he cannot inform me of.
          Remember me to the Marquis de la Fayette. Your most Obliged friend & Hble Servant,
          
            
              Thomas Paine
            
          
        